FILED

.|AN 3 0 2012

Clerk. U.S. D|strict & Bankruptcy

UNITED STATES DISTRICT COURT Courts for the Dlstrlct of Co|umbia

FOR THE DISTRICT OF COLUMBIA

Aretha Harris, )

Plaintiff, j

v. j Civil Action No.  
Patrick R. Donahoe, Postmaster General et al., j

Defendants. l

MEMORANDUM OPINION

This matter is before the Court on its initial review of plaintiff s pro se complaint, which
is accompanied by an application to proceed in forma pauperis. The Court will grant the
application and will dismiss the case for lack of subject matter jurisdiction See Fed. R. Civ. P.
l2(h)(3) (requiring dismissal of an action "at any time" the Court determines that it lacks subject
matter jurisdiction).

Plaintiff sues the Postmaster General and the Postmaster in Waycross, Georgia, for the
alleged mishandling of a certified letter she allegedly sent to Fingerhut Corporation pertaining to
a bill. See Compl. at 1 & Attachrnents. The Court lacks subject matter jurisdiction over "[a]ny
claim arising out of the loss, miscarriage, or negligent transmission of letters or postal matter."

28 U.S.C. § 2680(b). A separate Order of dismissal accompanies this l\/Iemorandum Opinion.

U ` ed  ge
ifr/em

Date:January  ,2012